                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK

____________________________________
                                    )
      HUSSAM ZUHIR RAJAB,           )
                                    )
                        Plaintiff,  )                       Case No. 1:19-cv-5251
                                    )
                  v.                )                       COMPLAINT FOR
                                    )                       DECLARATORY AND
      UNITED STATES CITIZENSHIP )                           INJUNCTIVE RELIEF
      AND IMMIGRATION SERVICES, )
      DEPARTMENT OF HOMELAND )
      SECURITY,                     )
                                    )
                        Defendants. )
____________________________________)

                                         INTRODUCTION

       1.      Plaintiff Hussam Zuhir Rajab (“Plaintiff” or “Mr. Rajab”) is a noncitizen in

removal proceedings who filed, through his attorney, a request to United States Citizenship and

Immigration Services (“USCIS”) for his individual immigration file (“A-File”), including, inter

alia, notes taken during a pro se interview with him at a USCIS Asylum Office. Because USCIS

failed to comply with the statutory timeframe for releasing documents in response to Mr. Rajab’s

FOIA request, he now files this action under the Freedom of Information Act (“FOIA”), 5 U.S.C.

§ 552. Without the requested records he will be highly prejudiced at his merits hearing, currently

scheduled for September 24, 2019. Mr. Rajab seeks disclosure of agency records improperly

withheld and other appropriate relief.

                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B) as

this action arises under FOIA pursuant to 5 U.S.C. § 552. FOIA grants the federal district courts

of the United States “jurisdiction to enjoin [an executive] agency from withholding agency
records and to order the production of any agency records improperly withheld from the

complainant.” 5 U.S.C. § 552(a)(4)(B). This Court also has jurisdiction over this action pursuant

to 28 U.S.C. § 1331 (federal question) and 28 U.S.C. § 2201 (declaratory judgment).

        3.      Venue is proper in the Eastern District of New York pursuant to 5 U.S.C. §

552(a)(4)(B) because Plaintiff resides in this judicial district, his FOIA request was submitted

from this district, his attorneys’ office is in this district, and there is no real property involved in

this action.

        4.      Plaintiff has exhausted all applicable administrative remedies. 5 U.S.C. §

552(a)(6)(C)(i).

                                              PARTIES

        5.      Plaintiff Hussam Zuhir Rajab is a Syrian torture survivor and asylum-seeker who

submitted a FOIA request to USCIS. He is a resident of North Bellmore, New York. He is in

removal proceedings at Varick Street New York Immigration Court. He has been detained at

Hudson County Jail in Kearny, New Jersey since July 8, 2019.

        6.      Defendant USCIS is a component agency of Department of Homeland Security

(“DHS”) and is an agency within the meaning of FOIA, 5 U.S.C. § 552(f)(1). Among other

duties, USCIS is responsible for adjudicating petitions and applications for certain immigration

benefits in the United States. USCIS has in its possession, custody, and control individual

immigration files, formally titled Alien Registration Files, also known as A-Files. The National

Records Center of USCIS is located in Lee’s Summit, Missouri.

        7.      Defendant DHS is a Department in the Executive Branch of the U.S. government

and is an agency within the meaning of 5 U.S.C. § 552(f)(1). DHS is headquartered in

Washington, D.C.




                                                  -2-
                                   STATEMENT OF FACTS

       8.      This case is based on Plaintiffs’ July 25, 2019, request to obtain his A-File,

including his Asylum Office interview notes, from USCIS (the “Request”). The Request has

gone unanswered and the records have been improperly withheld.

       9.      In his removal proceeding, Mr. Rajab is applying for asylum relief. His Individual

Hearing, during which he will need to present evidence in support of his claim for relief and

where he will be cross-examined on his testimony, is scheduled for September 24, 2019. Mr.

Rajab made his FOIA Request so that, during his removal proceedings, he has access to the

records that the government maintains about him and which they may try to use against him at

his immigration hearings. The Request, inter alia, includes information and notes from an

asylum interview conducted pro se at the USCIS Asylum Office, which occurred prior to Mr.

Rajab retaining pro bono counsel. Under the settlement agreement in Martins v. USCIS, No. 13-

cv-00591, Mr. Rajab is entitled to and USCIS is obligated to produce these records.

       10.     Mr. Rajab was served a Notice to Appear on July 8, 2019. His next scheduled

hearing before an immigration judge at Varick Street Immigration Court is his Individual

Hearing on September 24, 2019.

       11.     On July 25, 2019, Mr. Rajab, through his attorney, Mr. Jesse Rockoff, submitted

the Request to USCIS seeking “All records on [Mr. Rajab], incl[uding] ‘A’ file, all emails,

worksheets, notes, database entries & interview records, incl[uding] asylum officer notes per the

Martins v. USCIS settlement and records of notes taken during any interview of subject by any

officer of DHS, including by HSI, & including during visits to subject’s home.” The Request

complied with USCIS’s FOIA requirements and is attached as Exhibit A.




                                               -3-
       12.     The USCIS FOIA guide indicates that requests should be submitted to

uscis.foia@uscis.dhs.gov. See U.S. Citizenship and Immigration Services, Freedom of

Information Act Request Guide, 5, July 10, 2019,

https://www.uscis.gov/sites/default/files/files/nativedocuments/USCIS_FOIA_Request_Guide.pd

f (“USCIS FOIA Guide”). Plaintiff’s Request was mailed electronically to that address on July

25, 2019. See Ex. A.

       13.     USCIS prioritizes certain requests for records sought by a person who will appear

before an immigration judge. USCIS FOIA Guide at 6. Those requests are placed on “Track 3.”

Id. In order to qualify for Track 3 treatment, a request must include supporting documents, such

as a notice of a future scheduled hearing before an immigration judge. Id.

       14.     Mr. Rajab asked that his Request be placed on the accelerated track and be given

priority treatment. His Request complied with the USCIS requirements for Track 3 processing as

he attached an immigration court hearing notice. See Ex. A.

       15.     Defendants did not affirmatively provide an acknowledgement of the FOIA

Request, despite it having been properly submitted; thus, on August 16, 2019, Mr. Rockoff

expressly requested a receipt by emailing the FOIA office at USCIS.FOIA@uscis.dhs.gov and

foiapaquestions@uscis.dhs.gov. See Ex. B.

       16.     In response and by email on August 19, 2019, Defendants confirmed receipt and

assigned control number NRC2019583769. Notably, USCIS confirmed that it first “created” the

Request on August 16, 2019, the day of Mr. Rockoff’s follow-up email, weeks after the Request

was initially submitted. USCIS also stated that in response to Mr. Rockoff’s follow-up email it

would send an acknowledgment letter. See Ex. C.




                                               -4-
         17.     The USCIS National Records Center sent Mr. Rockoff the letter, dated August 16,

2019, acknowledging receipt of Mr. Rajab’s FOIA Request and now stating that the Request was

received on July 30, 2019. 1 The letter confirmed the Request was placed on the accelerated

Track 3 and referenced the same control number (NRC2019583769). In the letter, USCIS

invoked the 10-day extension to respond to the Request pursuant to 5 U.S.C. § 552(a)(6)(B). See

Ex. D.

         18.     As of the date that this Complaint is filed (September 13, 2019), Defendants have

not provided any determination regarding compliance with Mr. Rajab’s Request. His Request has

now been pending for 50 days 2 without a response.

         19.     USCIS has thus far failed to conduct a legally adequate search for the requested

agency records within the time period mandated by FOIA and has failed to produce all

responsive agency records to Plaintiff within that same time period.

         20.     USCIS’s action is highly prejudicial to Mr. Rajab’s asylum case, currently

pending at Varick Street Immigration Court. In the absence of further action by USCIS, Mr.

Rajab will not be able to obtain the records the government maintains about him prior to his

Individual Hearing on September 24, 2019. This includes the notes of the multi-hour, pro se

interview he did at a USCIS Asylum Office on the very same matters which will be the subject

of his asylum hearing in immigration court on September 24, 2019. See Matter of Duran, 20

I&N Dec. 1, 3 (BIA 1989) (“We have no difficulty concluding that . . . a person in immigration




1
 In fact, Mr. Rajab’s Request was submitted electronically via the USCIS FOIA email three business days—or five
calendar days—earlier, on July 25, 2019. See Ex. A.
2
 The Request has been pending for 50 calendar days—or 35 business days—since Mr. Rajab submitted it on July
25. The Request has been pending for 45 calendar days—or 32 business days—since the July 30, 2019 receipt date
acknowledged by USCIS.




                                                     -5-
proceedings should be given access to the records maintained about himself by the Immigration

and Naturalization Service [whose successor, in pertinent part, is USCIS]. . . .”).

                                     CLAIM FOR RELIEF

                                             COUNT 1

                Violation of the Freedom of Information Act, 5 U.S.C. § 552:
               Failure to Conduct an Adequate Search for Responsive Records

       21.     Plaintiff restates and incorporates by reference the allegations contained in the

preceding paragraphs.

       22.     Defendants are obligated under 5 U.S.C. § 552(a)(3)(C) to conduct a reasonable

search for records responsive to Plaintiff’s FOIA Request.

       23.     Plaintiff has a legal right to obtain such records, and no legal basis exists for

Defendants’ failure to search for them.

       24.     Defendants’ failure to conduct a reasonable search for records responsive to

Plaintiff’s FOIA Request violates 5 U.S.C. § 552(a)(3)(C).

                                             COUNT 2

                Violation of the Freedom of Information Act, 5 U.S.C. § 552:
                               Failure to Disclose Responsive Records

       25.     Plaintiff restates and incorporates by reference the allegations contained in the

preceding paragraphs.

       26.     Defendants are obligated under 5 U.S.C. § 552(a)(3) to promptly produce records

responsive to Plaintiff’s FOIA Request.

       27.     Plaintiff has a legal right to obtain such records, and no legal basis exists for

Defendants’ failure to disclose them.

       28.     Under the settlement agreement in Martins v. USCIS, No. 13-cv-00591, USCIS is

obligated to produce “A-Files [and] asylum officer interview notes specifically, [] records



                                                -6-
reflecting information, instructions, and questions asked by officers and responses given by

applicants in asylum interviews.” Martins v. USCIS, No. 13-cv-00591 (LB) (N.D. Cal Nov. 19,

2013) (ECF 42 at 4).

       29.      Defendants’ failure to disclose all responsive records violates 5 U.S.C. §

552(a)(3)(A).

                                             COUNT 3

                 Violation of the Freedom of Information Act, 5 U.S.C. § 552:
                          Failure to Respond within Time Required

       30.      Plaintiff restates and incorporates by reference the allegations contained in the

preceding paragraphs.

       31.      Defendants are obligated under 5 U.S.C. § 552(a)(6)(A)(i) to produce records

responsive to Plaintiff’s FOIA Request within 20 business days. Defendants have invoked an

extension of an additional 10 days under 5 U.S.C. § 552(a)(6)(B). Defendants have failed to

produce any responsive records in response to Plaintiff’s FOIA Request within the statutory 30

business days permitted under 5 U.S.C. § 552(a)(6).

       32.      Plaintiff has a legal right to timely obtain records responsive to his Request, and

no legal basis exists for Defendants’ failure to timely disclose them.

       33.      Defendants’ failure to disclose all responsive records within the statutory

timeframe violates 5 U.S.C. §§ 552(a)(6)(A)(i) and 552(B).

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully prays for judgment in his favor against Defendants, and

asks that the Court:

       A.       Assume jurisdiction over this matter;




                                                -7-
       B.       Order Defendants to expeditiously conduct an adequate search for all records

responsive to Plaintiff’s FOIA Request in accordance with 5 U.S.C. § 552(a)(3)(C);

       C.       Order Defendants to expeditiously disclose all responsive, non-exempt records

and enjoin Defendants from improperly withholding records;

       D.       Declare that Defendants’ failure to conduct an adequate search violates 5 U.S.C. §

552(a)(3)(C);

       E.       Declare that Defendants’ failure to disclose the records responsive to Plaintiff’s

Request violates FOIA, 5 U.S.C. § 552(a)(3)(A);

       F.       Declare that Defendants’ failure to promptly produce records responsive to

Plaintiff’s Request violates FOIA, 5 U.S.C. §§ 552(a)(6)(A)(i) and (B);

       G.       Award Plaintiff reasonable attorneys’ fees and other litigation costs pursuant to

5 U.S.C. § 552(a)(4)(E) and any other applicable statute or regulation; and

       H.       Grant such other relief as the Court may deem just, equitable, and appropriate.



Dated: September 13, 2019                             Respectfully submitted,

                                                      s/ Brooke Menschel

                                                      Brooke Menschel
                                                      Sonia Marquez
                                                      Jesse Rockoff
                                                      BROOKLYN DEFENDER SERVICES
                                                      177 Livingston Street, 7th Floor
                                                      Brooklyn, NY 11201
                                                      Tel: (718) 254-0700
                                                      bmenschel@bds.org
                                                      smarquez@bds.org
                                                      jrockoff@bds.org

                                                      Counsel for Plaintiff




                                                -8-
